Citation Nr: 1025843	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  07-14 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for sarcoidosis, to include as 
due to exposure to asbestos.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1997 to August 
2001.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service connection 
for sarcoidosis.  The Veteran testified before the Board in 
August 2008.  The Board remanded this claim for additional 
development in December 2009.  


FINDING OF FACT

The Veteran's sarcoidosis is not an asbestos-related pulmonary 
disorder and is not shown to be related to his service or to any 
incident therein. 


CONCLUSION OF LAW

The Veteran's sarcoidosis was not incurred in or aggravated by 
his active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Service connection for certain chronic diseases, 
including sarcoidosis, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(2009). 

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).  Service connection may also 
be granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).   

In cases involving asbestos exposure, the claim must be analyzed 
under VA administrative protocols.  Ennis v. Brown, 4 Vet. App. 
523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  Although 
there is no specific statutory or regulatory guidance regarding 
claims for residuals of asbestos exposure, VA has several 
guidelines for compensation claims based on asbestos exposure.  
See M21-1, VBA Adjudication Procedure Manual M21-1 Manual Rewrite 
(M21-1 MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and 
Section H, Topic 29 (Dec. 13, 2005).

Additionally, the Board must follow development procedures 
specifically applicable to asbestos-related claims.  Ashford v. 
Brown, 10 Vet. App. 120, 124-125 (1997).  VA must determine 
whether military records demonstrate evidence of asbestos 
exposure during service, whether there was pre-service and/or 
post-service occupational or other asbestos exposure, and whether 
there is a relationship between asbestos exposure and the claimed 
disease.

The Veteran contends that his current sarcoidosis is related to 
hazardous chemicals that he inhaled while in service.  
Specifically, the Veteran alleges that he was exposed to aircraft 
explosives, mercury, jet fuel, gas chambers, and asbestos.  Also, 
the Veteran maintains that when he was cleaning his home prior to 
separation from service, he used many strong solvents, such as 
ammonia and bleach, in order to make sure the home met the move-
out standards. 

The Veteran's service personnel records reflect that he worked as 
a weather observer.  A September 1999 asbestos survey 
questionnaire indicates that the Veteran had worked as a member 
of an asbestos lagging or ripping crew and that he had entered a 
compartment where an asbestos operation was in process.  
Therefore, the Board concedes that the Veteran was exposed to 
asbestos in service.  

The Veteran's service medical records reflect that in December 
1998, he was treated for a sore throat and coughing with dark 
yellow phlegm.  On a July 1999 dental questionnaire, the Veteran 
reported having a persistent cough and sinus problems.  However, 
the remainder of his service records, including his August 1996 
entrance examination and June 2001 separation examination, 
reflect that he denied having any breathing or lung problems. 

A post-service VA medical report dated in November 2003 
demonstrates that the Veteran was admitted to the hospital with 
symptoms including shortness of breath, chest tightness, night 
sweats, and a cough.  He reported that as an electrician, he had 
been working on a retail construction project and had been 
exposed to industrial paint for a two week period.  He asserted 
that he developed shortness of breath and productive sputum and 
eventually began coughing up blood.  He stated that prior to the 
exposure, he was in the usual state of health.  He reported that 
his co-workers had also developed breathing problems, including 
hemoptysis and the "shakes."  The Veteran was diagnosed with 
sarcoidosis.  His cough was thought to be partially due to his 
asthma.  VA medical records dated from November 2003 to October 
2004 show that the Veteran received intermittent treatment for 
sarcoidosis.  

The Veteran testified before the Board at an August 2008 travel 
board hearing.  Testimony revealed that the Veteran had suffered 
from respiratory ailments throughout his service.  He testified 
that prior to separation, a physician told him not to report 
these symptoms if he did not want to delay the timeline of his 
discharge from service.  He reported that his respiratory 
ailments were attributed to his being out in the desert all day.  
He stated that on separation, he was told by the head physician 
that his breathing problems at the end of his service might also 
have been related to the altitude difference from moving from 
Indiana to California.  The Veteran testified that he had 
continued to have respiratory problems after his discharge from 
service.  He reported that at his first job as an electrician, he 
was exposed to paint and had to be hospitalized a month later 
because he was coughing up blood.  He maintained that a VA 
physician had told him that the exposure to paint had aggravated 
his sarcoidosis but had not caused it because he had already had 
the disability for years.  The Veteran stated that his current 
symptoms included feeling dizzy, coughing, fatigue, and feeling 
like his lungs were filled with water.  He reported that his 
symptoms recurred about every couple of weeks.  

On VA examination in January 2010, the Veteran complained that 
his sarcoidosis was associated with shortness of breath.  He 
reported that a military physician had told him that he had an 
inflamed respiratory infection and prescribed him an inhaler.  He 
stated that he had a history of frequent colds and sinusitis.  He 
asserted that his lung problems were first associated with 
possible exposure to asbestos and other chemicals during service.  
He also reported possible exposure to asbestos and coal dust at 
his post-service jobs.  He complained that since his discharge 
from service, he had suffered from shortness of breath, dry 
coughing, tightness in his chest, and crackles in his lungs.  He 
reported that he had to use oxygen once a month.  The examiner 
noted that the Veteran had undergone a pulmonary function test, 
which had reported mild restriction but normal pulmonary function 
of 81 percent.  The examiner also observed that since the Veteran 
was exposed to paint in 2003, he had gained considerable weight, 
which he attributed to the large doses of his sarcoidosis 
medication.  The examiner further noted that the Veteran had a 
positive sarcoid biopsy of his right anterior chest in 2004.  
Examination revealed the Veteran's peak flow to be 680 and his 
blood pressure to be 119/70.  There was no evidence of rales or 
crackles in the lungs on auscultation, limited chest function, 
dyspnea during physical examination, or cough.  An x-ray showed 
normal cardiac size and contour.  No active infiltrate was 
identified, and the hila were mildly prominent.  A pulmonary 
function test showed normal results.  

The examiner diagnosed the Veteran with sarcoidosis and opined 
that it was not at least as likely as not that the current 
sarcoidosis was related to the Veteran's period of service, to 
include the inhalation of aircraft explosives, mercury, jet fuel, 
gas chambers, oven cleaners, turpentine, bleach, asbestos, or 
other cleaners.  The examiner found that making a direct nexus 
between sarcoidosis and service would require mere speculation.  
The rationale was that it was not medically known what caused 
sarcoidosis.  The examiner explained that sarcoidosis was 
pulmonary in nature and first recognized in a government survey 
of chest x-rays establishing findings of hilar node and pulmonary 
even in asymptomatic patients with sarcoid.  The examiner stated 
that in addition to pulmonary involvement, the sarcoidosis might 
also involve multiple organs of the body with multinucleated 
giant cells, and a positive test for sarcoid was also the Keim 
test.  The examiner further explained that despite multiple 
suppositions relating sarcoidosis to chemical exposures, those 
suppositions had never been proven, and the cause of the 
development of sarcoidosis remained unknown. 

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  The Board concludes that the January 2010 VA medical 
opinion is probative and persuasive.  Although the examiner found 
that it was not at least as likely as not that the Veteran's 
sarcoidosis was related to his period of service and that to make 
a direct nexus would require mere speculation, an examiner's 
conclusion that a diagnosis or etiology opinion is not possible 
without resort to speculation is considered to be a medical 
conclusion just as much as a firm diagnosis or a conclusive 
opinion.  The Board may rely on such a conclusion if the examiner 
explains the basis for such an opinion, bases the opinion on 
sufficient facts or data, and clearly identifies precisely what 
facts cannot be determined.  Additionally, the examiner may have 
an obligation to conduct research in the medical literature 
depending on the evidence in the record at the time of the 
examination.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  In the 
present case, the examiner stated that a nexus opinion for the 
sarcoidosis would be speculative because the cause of sarcoidosis 
was currently not medically known.  The examiner explained that 
despite multiple suppositions relating sarcoidosis to chemical 
exposures, these suppositions had never been proven, and the 
cause of the development of sarcoidosis remained unknown.  
Therefore, the opinion indicates that the phrase without resort 
to speculation reflects the limitations of knowledge in the 
medical community at large and not those of the particular 
examiner.  The Board thus finds that the Veteran's sarcoidosis is 
not related to his period of service, to include exposure to 
asbestos and other chemicals.  Therefore, the Board finds that it 
is not at least as likely as not that the sarcoidosis was the 
result of any in-service exposure to chemicals, including 
asbestos. 

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and current 
complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The Board 
finds no evidence of a direct medical nexus between military 
service, to include any potential exposure to asbestos, and the 
Veteran's current sarcoidosis, and thus, service connection for 
sarcoidosis is not warranted.  In addition, sarcoidosis was not 
diagnosed within one year after discharge from service, so 
presumptive service connection for sarcoidosis is not warranted 
because sarcoidosis is not shown to have manifested to a 
compensable degree within one year following the Veteran's 
separation from service.

The Veteran contends that his current sarcoidosis is related to 
his active service.  However, as a layman, the Veteran is not 
competent to give a medical opinion on diagnosis, causation, or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
acknowledges that the Veteran is competent to give evidence about 
what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value of 
the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  
Therefore, the Veteran can testify to that which he is competent 
to observe, such as shortness of breath, but he is not competent 
to provide a medical diagnosis for any sarcoidosis or to relate 
any sarcoidosis medically to his service.

The Board finds that the medical evidence does not show that the 
Veteran's current sarcoidosis was caused by any incident of 
service.  Therefore, the Board concludes that the sarcoidosis was 
not incurred in or aggravated by service.  As the preponderance 
of the evidence is against the claim for service connection, the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159 (2009).  The notice must:  (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2005 and October 
2007; a rating decision in November 2005; a statement of the case 
in February 2007; and a supplemental statement of the case in 
December 2007.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and to 
assist the appellant with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in obtaining 
the evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate effectively 
in the processing of the claim with an adjudication of the claim 
by the RO subsequent to receipt of the required notice.  There 
has been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied that 
duty prior to the final adjudication in the February 2010 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained a medical examination in relation to this claim.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.


ORDER

Service connection for sarcoidosis is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


